DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office action is in reply to filing by applicant on 10/28/2020.
Claims 1 -20 (filed) 10/28/2020 were cancelled by preliminary amendment.
Claims 21 - 40 are new.
Claims 21 - 40 are pending and have been examined.
This action is made non-final. 

Drawing Objection
 New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because FIG.'s 4, 11, 27, 31, 32, 34, 35, and 80 of the drawings are illegible and do not comply with line uniformity, density definition requirement and the use of shading standards put forth in 37 CFR 1.84 (l) and (m): 
(l) All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning. 
(m) Shading. The use of shading in views is encouraged if it aids in understanding the invention and if it does not reduce legibility. Shading is used to indicate the surface or shape of spherical, cylindrical, and conical elements of an object. Flat parts may also be lightly shaded. Such shading is preferred in the case of parts shown in perspective, but not for cross sections. See paragraph (h)(3) of this section. Spaced lines for shading are preferred. These lines must be thin, as few in number as practicable, and they must contrast with the rest of the drawings. As a substitute for shading, heavy lines on the shade side of objects can be used except where they superimpose on each other or obscure reference characters. Light should come from the upper left corner at an angle of 45°. Surface delineations should preferably be shown by proper shading. Solid black shading areas are not permitted, except when used to represent bar graphs or color. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. 
The Examiner notes that due the grayscale conversion process inherent in the Office's electronic application filing system, elements of FIG.'s 4, 11, 27, 31, 32, 34, 35, and 80 will be further rendered illegible which interferes with providing a clear disclosure of the invention to the public.
Applicant may further refer to MPEP § 608.02 et seq. for further information regarding acceptability of drawings presented in a utility patent application.

		

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21 - 40 are rejected pursuant to 35 USC 101 because the claimed invention is directed to an abstract idea without significantly more.

Independent claim 21 is directed to a method (process), independent claim 37 is directed to a system (machine), and independent claim 39 is directed to a non-transitory computer readable medium (composition). The independent claims are basically mirrored. That said, the independent claims are thus directed to eligible statutory categories of invention pursuant to 35 USC 101. (Step 1: YES, the independent claims all fall within a statutory category).
Examiner has identified independent method claim 21 as the claim that represents the claimed invention for 35 USC 101 analysis:

Claim 21 (37, 39) recites, in part, the limitations of:
receiving destination location data from a plurality of users, wherein the destination location data corresponds to one or more geographic destinations; determining one or more virtual hubs  based on the destination location data, wherein the one or more virtual hubs are configured for use by one or more transportation vehicles; and providing a toll capacity exchange for one or more toll capacity units based on the one or more virtual hubs, wherein: the one or more toll capacity units correspond to one or more predetermined spaces disposed within the one or more virtual hubs,  wherein the one or more predetermined spaces are subject to one or more tolls and the toll capacity exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices from the plurality of users for the one or more toll capacity units.  
Several dependent claims refine the abstract idea of claims 21, 37, and 39:
wherein a respective virtual hub corresponds to a geofenced area having one or more predetermined latitudes, one or more predetermined longitudes, and one or more predetermined altitudes. (claims 22, 38); wherein a respective toll comprises a fee associated with a right to use a respective predetermined space by a respective transportation vehicle. (claim 23); wherein the one or more transportation vehicles comprise one or more automobiles, one or more aircraft, one or more motorcycles, one or more bicycles, one or more boats, one or more buses, one or more subway cars, one or more taxicabs, one or more trains, one or more delivery vehicles, one or more scooters, one or more electric scooters, or combinations thereof.  (claim 24); wherein the one or more virtual hubs comprise one or more roadways, one or more airspace areas, one or more outer space areas, one or more seaways, one or more sidewalk areas, one or more landing areas, one or more shipping lanes, one or more parking areas, one or more curbside space areas, one or more freight areas, one or more loading areas, one or more delivery areas, or combinations thereof. (claim 25, 40);   further comprising transmitting the market depth data to the plurality of users. (claim 26);   wherein transmitting the market depth data comprises: receiving term specification data from a respective user, wherein the term specification data indicates a selection by the respective user of a time period for using a respective predetermined space; and transmitting the market depth data to the respective user based on at least the received term specification data.  (claim 27); receiving constraint data from a respective user, wherein the constraint data indicates a selection by the respective user of one or more conditions for traveling along the respective virtual hub route, and wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, emissions reduction, highest safety and security level for route, or combinations thereof; and transmitting the market depth data to the respective user based on at least the received constraint data.  (claim 28); receiving origin location data from the plurality of users, wherein the origin location data corresponds to one or more geographic origins. (claim 29);  wherein the origin location data comprises data determined using one or more systems, and wherein the origin location data corresponds to locations of the plurality of users. (claim 30);  wherein determining the one or more virtual hubs comprises determining the one or more virtual hubs based on the destination location data and the origin location data, and wherein the one or more virtual hubs further comprise one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data. (claim 31);  further comprising determining one or more virtual hub routes based on the one or more virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub. (claim 32); wherein providing the toll capacity exchange comprises: receiving the data indicating the one or more bid prices and the one or more offer prices from at least a subset of the plurality of users; providing the toll capacity exchange for the one or more toll capacity units based on at least the data indicating the one or more bid prices and the one or more offer prices; and transmitting the market depth data to the plurality of users. (claim 33);  wherein the data indicating the one or more bid prices and the one or more offer prices comprises data indicating a first bid price or a first offer price from a first user of the plurality of users for a respective toll capacity unit.  (claim 34); further comprising: receiving transaction input data from a second user of the plurality of users, wherein the transaction input data comprises data indicating an acceptance by the second user of the first bid price or the first offer price for the respective toll capacity unit; and generating a forward commodity contract between the first user and the second user based on the received transaction input data. (claim 35);  wherein the market depth data further comprises data corresponding to: a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price, and wherein respective bid prices of the same value are ranked by time in the bid queue; and an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price, and wherein respective offer prices of the same value are ranked by time in the offer queue. (claim 36).  


The claims recite an abstract idea, which is:
shipping / delivering and otherwise buying / selling / bidding for delivery related cargo spaces and their available routes.
The above claim limitations, under their broadest reasonable interpretation, cover performance of the limitation(s) as certain methods of organizing human activity which include a fundamental economic principal or practice and/or a commercial / legal interaction. As such, the limitations fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. (Step 2A - Prong 1: YES. The claims recite an abstract idea).
The above referenced independent claim limitations do not integrate the abstract idea into a practical application because those limitations simply apply generic computer components to the recited abstract idea, without more. They otherwise attempt to use a computer as a tool to perform the abstract idea.  The  memory, processors,  computing systems, and non-transitory computer readable mediums additional computer limitations of the independent claims  are simply being applied as tools as against the abstract idea. These computer related elements additionally quite generally link the abstract idea above noted to computer technology. The recitation of a generic computer component(s) in a claim does not necessarily preclude that claim from reciting an abstract idea. These computer / computer related elements are simply applied as tools to the abstract idea. The computer related limitations of the above analyzed claim(s) are moreover all recited at a high-level of generality (e.g., a generic computer performing a generic computer function). These computer related additional elements in the independent claims do not integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, and said additional computer elements are also set forth with a high level of generality.
Any other possible computer or non-computer related elements in any of the claims which may be relevant to the present 35 USC 101 analysis include: 
additional non-computer related elements in the independent claims (transportation vehicles); 
additional non-computer related elements in the dependent claims (automobiles, aircraft, motorcycles, bicycles, boats, buses, subway cars, taxicabs, Page 2 of 7trains, delivery vehicles, scooters, electric scooters, a "space" of any sort, any sort of "route");
additional computer related elements in the dependent claims, which are not derived from their dependencies upon the independent claims (satellite navigation systems, autonomous vehicles, drone devices). 
Examiner notes that the sum total of all of the above detailed claim elements still fail to integrate the articulated abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, whether they are considered either separately or as an ordered combination, and any additional (computer related ) elements in the any of the claims are still set forth at a high level of generality.
The claims are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additionally claimed elements in any of the claims do not integrate the abstract idea into a practical application).
Lastly, per 35 USC 101, the claims lack additional elements which are sufficient to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This lack of providing significantly more than the judicial exception is also referred to as a claim lacking an  “inventive concept”. As discussed above with respect to integration of the abstract idea into a practical application, the additional computer related elements consisting here of the above detailed various pieces of computer hardware amount to no more than mere instructions to perform the judicial exception by applying generic computer(s) / computer components to it, and/or generally linking the abstract idea to computer technology. Mere instructions to perform a judicial exception by applying generic computer components and thereby automating the process cannot provide an inventive concept. The above detailed non-computer elements of the claim set also fail to amount to significantly more than the abstract idea (judicial exception), either separately or as an ordered combination. This Application's lack of providing significantly more than the judicial exception is also referred to as its claims lacking an “inventive concept. See MPEP 2106.05(f) where applying a computer as a tool to the abstract idea is not indicative of significantly more. The above detailed non-computer related elements do not change the outcome of the analysis, as they all simply further limit ways which the abstract idea may be performed.  (Step 2B: NO. The claims do not provide significantly more than the judicial exception).

Claims 21 - 40  are not patent-eligible pursuant to 35 USC 101.  


Claim Rejections – 35 USC 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraph of 35 U.S.C. 102 that forms the basis for the rejections under this section made in this Office Action:
(a) NOVELTY; PRIOR ART.— A person shall be entitled to a patent unless—

(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;


Claims    21, 23 - 29, 31 - 34, 37, and 39 - 40 are rejected under 35 USC 102 (a)(2) as being anticipated by Jones (US20170046658A1).

Regarding claims 21, 37, and 39:
Jones discloses:
receiving destination location data from a plurality of users, wherein the destination location data corresponds to one or more geographic destinations; ("A request for transportation is received, the request comprising an origin, a destination and at least one of a characterization of a load or a characterization of the service that implies a predetermined load.", [027]) and (" Such an arrangement can help users of transportation services who rely on “just in time” availability of transportation services, and can help the TSPs who wish to minimize turnaround time.),", [0177]) and ("The user (driver or TSP) would then be able to re-sort the grid according to any parameter that is provided, so, for example, the driver or TSP may care more about the amount of payment. The system would allow users to add and/or remove criteria if desired to enhance their search, e.g., to add deadhead miles at origin.", [0288]) and ("Regional origin and destination geographical areas or locations, falling within the respective regional origin and regional destination geographical areas, are identified. A plurality of segments connecting the regional origin geographical area and the regional destination geographical area are automatically defined, to render a main line segment and at least one distinct segment.", [027]), users may transmit destination information corresponding to a geographic area;
determining one or more virtual hubs based on the destination location data, wherein the one or more virtual hubs are configured for use by one or more transportation vehicles;       Note that examiner will apply the  Broadest Reasonable Interpretation (BRI) of claim terms in view of the disclosure as filed (Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), MPEP § 2111), and this may be the only express notice of BRI's multiple application(s) herein; that said, we note that a so called "virtual hub" is a very broad term, which is basically equated to a roadway, physical space, airspace, and a multitude of other "spaces" (see claim 25 of the Disclosure), that said   .   .   . ("Thus the required compensation to compensate the TSP for additional fuel, wear and apportioned road use fees can be estimated and compared to a deadhead shipment.", [0182]) and ("allowing individual drivers and small fleets to use Extended Length Vehicles (ELVs) where permitted on trips which include roads where ELVs are restricted.", [0104]) and ("One or more bids are selected according to predetermined criteria, which may comprise lowest price, category of TSP, scheduling, reputation, relationship, third-party intermediate stops and shared cargo space, and willingness to accept location tracking. Since bids are obtained from third party bidding, the disclosed technique creates a “network of networks” by which a shipper or other entity submitting the transportation request can obtain transportation services on a competitive bid basis by using a single road contact.", [085]) and ("As the term implies, multimodal movement exists where and when a load is transported across multiple transportation modes. The most familiar form of this is intermodal freight transport using intermodal containers or ISO containers, sometimes referred to as shipping containers. These containers are designed to be transported by ships or barges, by rail and by truck. In the case of truck transport, ISO containers are typically carried on specialized trailers or semi-trailers, called “frames”.", [0114]) and (" In the case of the TSP or driver wishing to return to home base or another specified location, this also places a constraint on both origin and final destination.", [0118]), that said, "virtual hubs", aka "spaces" may be had for shipping in connection with transportation vehicles and their destinations involving, for example, roads;
and providing a toll capacity exchange for one or more toll capacity units based on the one or more virtual hubs,  (examiner interprets this limitation in the spirit of BRI (see also Disclosure at dependent claim 23 wherein a "toll" is equated to a "fee") as including the meaning that fees / price amounts may be paid for routes, destinations, or the like, in connection with shipping an item,   .   .   .   ("The bids are then converted to prices, which are computed based on a commission or a margin that may vary or fee for the service of obtaining and following through with the bids. In many cases, this is a fixed price, but prices may vary in accordance with business need.", [087]) and ("Pricing is estimated based on market condition and shipper preferences or pricing is determined by instantly receiving costing information and applying a margin (step 214), with pricing factors generated by use of a pricing engine (step 215) which can estimate market pricing and uses shipper preferences and attributes to provide pricing estimates according to market conditions and the shipping requirements as specified by the shipper, which are accessed from a shipper database (step 213).", [099]);  
wherein: the one or more toll capacity units correspond to one or more predetermined spaces disposed within the one or more virtual hubs,  wherein the one or more predetermined spaces are subject to one or more tolls;  ("A determination is made if there is a practical match between what the TSP is willing to accept to haul one of the matching available loads, and the price the via the system the shipper is willing to pay. If so, the load can be booked. If there is no match, then the system researches sources of loads, to try again to match these to the availability of the TSP's next lag capacity, and if such needs are found (step 374) the load is booked (step 372). If a need for capacity exists, then the load is booked;", [0149]) and ("Under either alternative, the shipments may be consolidated, meaning that a full size cargo van (or combination of vans) is used on the longer segments. The system is able to use separate local transportation to perform the local carriage, while using a larger vehicle for transportation over the longer distance.", [042]); 
and the toll capacity exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices from the plurality of users for the one or more toll capacity units. ("Competitive bids to meet the specified demand for transportation services are automatically obtained to offer the transportation service provider inclusion in the competitive bids based on the candidate service interest. The competitive bids are aggregated to provide a total bid price. If the transportation service provider or providers with the candidate service interests winning the bid or bids, provision of the transportation service is arranged.", [027]) and ("After acceptance by the customer or in the case of automatic acceptance in accordance with customer criteria, when a time limit for receiving bids has been reached, the shipment processing center 111 communicates its offer to the customer 113 and after the customer agrees to the shipment processing center's 111 offer, the shipment processing center 111 communicates acceptance of a bid and requests confirmation from the TSP.", [051]). 
Regarding claim 23:
Jones discloses all limitations of  claim 21:
Jones further teaches:
wherein a respective toll comprises a fee associated with a right to use a respective predetermined space by a respective transportation vehicle.   ("The bids are then converted to prices, which are computed based on a commission or a margin that may vary or fee for the service of obtaining and following through with the bids.", [087]) and ("Thus the required compensation to compensate the TSP for additional fuel, wear and apportioned road use fees can be estimated and compared to a deadhead shipment.", [0182]). 
Regarding claim 24:
Jones discloses all limitations of  claim 21:
Jones further teaches:
wherein the one or more transportation vehicles comprise one or more automobiles, one or more aircraft, one or more autonomous vehicles, one or more drone devices, one or more motorcycles, one or more bicycles, one or more boats, one or more buses, one or more subway cars, one or more taxicabs, one or more trains, one or more delivery vehicles, one or more scooters, one or more electric scooters, or combinations thereof.  ("The system is able to use separate local transportation to perform the local carriage, while using a larger vehicle for transportation over the longer distance.", [042]).
Regarding claims 25 and 40:
Jones discloses all limitations of  claims 21 and 39, respectively:
Jones further teaches:
wherein the one or more virtual hubs comprise one or more roadways, one or more airspace areas, one or more outer space areas, one or more seaways, one or more sidewalk areas, one or more landing areas, one or more shipping lanes, one or more parking areas, one or more curbside space areas, one or more freight areas, one or more loading areas, one or more delivery areas, or combinations thereof.  ("allowing individual drivers and small fleets to use Extended Length Vehicles (ELVs) where permitted on trips which include roads where ELVs are restricted.", [0104]).
Regarding claim 26:
Jones discloses all limitations of  claim 21:
Jones further teaches:
transmitting the market depth data to the plurality of users.  ("In such instances, the early availability of updated scheduling estimates can be used to provide the TSP with a different load. Such an arrangement can help users of transportation services who rely on “just in time” availability of transportation services, and can help the TSPs who wish to minimize turnaround time.", [0177])
Regarding claim 27:
Jones discloses all limitations of  claim 26:
Jones further teaches:
wherein transmitting the market depth data comprises: receiving term specification data from a respective user, wherein the term specification data indicates a selection by the respective user of a time period for using a respective predetermined space; and transmitting the market depth data to the respective user based on at least the received term specification data. ("The prices are quoted to the shipper in an ordered format. The quotes can be arranged according to an order desired by the shipper, such as by price order, by listing according to option, by reputation of the TSP or by estimated time for delivery. The shipper then selects a price quote. Alternatively, the shipper may select a priority of criteria by which the TSP is selected, which may be, by way of non-limiting examples: price, if delivered within a specified time period, price, if delivered within a specified time period but only if the price does not exceed the median of all prices,", [088]).
  Regarding claim 28:
Jones discloses all limitations of  claim 26:
Jones further teaches:
wherein transmitting the market depth data comprises: receiving constraint data from a respective user, wherein the constraint data indicates a selection by the respective user of one or more conditions for traveling along the respective virtual hub route, and wherein the one or more conditions comprise cheapest route, single mode of transportation, multiple modes of transportation, fastest route, most scenic route, highest rated route, most available route, highest volume of participants for route, most frequent route, service level for route, emissions reduction, highest safety and security level for route, or combinations thereof; and transmitting the market depth data to the respective user based on at least the received constraint data.  ("It is anticipated that, in some cases, one or more modes in a multimodal shipment will be used at fixed rates, so that no bid is required for that mode.", [0116]) and ("When multimodal bids are included, the shipper may receive a bid that is door to door service or may receive the quoted prices for the multimodal bid, along with non-multimodal bids if the shipper elects to receive both types of bids.", [0116]).
Regarding claim 29:
Jones discloses all limitations of  claim 21:
Jones further teaches:
further comprising receiving origin location data from the plurality of users, wherein the origin location data corresponds to one or more geographic origins.  ("Next leg or backhaul bids add the factors that the TSP must either obtain a load or deadhead. In the case of the TSP or driver wishing to return to home base or another specified location, this also places a constraint on both origin and final destination.", [0118]).
Regarding claim 31:
Jones discloses all limitations of  claim 29:
Jones further teaches:
wherein determining the one or more virtual hubs comprises determining the one or more virtual hubs based on the destination location data and the origin location data, and wherein the one or more virtual hubs further comprise one or more origin virtual hubs determined based on the origin location data and one or more destination virtual hubs determined based on the destination location data.  ("Transportation services are matched with a specified demand for transportation services in multiple segments in accordance with capabilities and business practices of a transportation service provider. A request for transportation is received, the request comprising an origin, a destination and at least one of a characterization of a load or a characterization of the service that implies a predetermined load. In the case of time constraints, a time of availability at the origin or a required time of arrival at the destination is received. Regional origin and destination geographical areas or locations, falling within the respective regional origin and regional destination geographical areas, are identified.", [027]).
Regarding claim 32:
Jones discloses all limitations of  claim 31:
Jones further teaches:
further comprising determining one or more virtual hub routes based on the one or more virtual hubs, wherein a respective virtual hub route corresponds to a geographic route from a location corresponding to a respective origin virtual hub to a location corresponding to a respective destination virtual hub.  ("Transportation services are matched with a specified demand for transportation services in multiple segments in accordance with capabilities and business practices of a transportation service provider. A request for transportation is received, the request comprising an origin, a destination and at least one of a characterization of a load or a characterization of the service that implies a predetermined load. In the case of time constraints, a time of availability at the origin or a required time of arrival at the destination is received. Regional origin and destination geographical areas or locations, falling within the respective regional origin and regional destination geographical areas, are identified.", [027]).
Regarding claim 33:
Jones discloses all limitations of  claim 21:
Jones further teaches:
wherein providing the toll capacity exchange comprises: receiving the data indicating the one or more bid prices and the one or more offer prices from at least a subset of the plurality of users; providing the toll capacity exchange for the one or more toll capacity units based on at least the data indicating the one or more bid prices and the one or more offer prices; and transmitting the market depth data to the plurality of users.  ("The process starts with a request to obtain a quote for transportation services (step 201), which may be received from a shipper or other interested party. The quote is received (step 211), and when received, the shipper's profile is checked (step 212), including potentially checking shipper preferences, volume, commitment, financial health, payment history and requirements (step 213). Pricing is estimated based on market condition and shipper preferences or pricing is determined by instantly receiving costing information and applying a margin (step 214), with pricing factors generated by use of a pricing engine (step 215) which can estimate market pricing and uses shipper preferences and attributes to provide pricing estimates according to market conditions and the shipping requirements as specified by the shipper, which are accessed from a shipper database (step 213).", [099]). 
Regarding claim 34:
Jones discloses all limitations of  claim 21:
Jones further teaches:
wherein the data indicating the one or more bid prices and the one or more offer prices comprises data indicating a first bid price or a first offer price from a first user of the plurality of users for a respective toll capacity unit.  ("Competitive bids to meet the specified demand for transportation services are automatically obtained to offer the transportation service provider inclusion in the competitive bids based on the candidate service interest. The competitive bids are aggregated to provide a total bid price. If the transportation service provider or providers with the candidate service interests winning the bid or bids, provision of the transportation service is arranged.", [027]).
 	
Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.



Claims 22 and 38 are rejected pursuant to 35 USC 103 as being unpatentable over  Jones   (US20170046658A1) in view of Sugitani (JP2003177034A, an English copy of which is in the file wrapper).

Regarding claims 22 and 38:
Jones discloses all the limitations of claims 21 and 37:
Jones does not expressly disclose, but Sugitani teaches: 
wherein a respective virtual hub corresponds to a geofenced area having one or more predetermined latitudes, one or more predetermined longitudes, and one or more predetermined altitudes. ("In order to achieve the above object, a three-dimensional position display / printing apparatus according to the present invention is a plane map display / printing means, a sectional view display / printing means, an altitude detecting means, a latitude / longitude detecting means. , A planned route display / printing means, a current position display / printing means, a deviation detection means from the planned path, a deviation size discriminating means, and a warning means for issuing a warning according to a result of the discriminating means. Further, there are provided a target position setting means, an altitude difference display and printing means to the target position, a horizontal distance display and printing means to the target position, a target time setting means, a time display and printing means to the target time. [005, and 006]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jones to incorporate the teachings of Sugitani because the resulting combination would be able to plot three dimensions for, say, flight paths in the delivery business, which would be extremely useful in its air transportation segment.  See [ABSTRACT].


Claim 30  is rejected pursuant to 35 USC 103 as being unpatentable over  Jones   (US20170046658A1) in view of Janky (US5751245A).

Regarding claim 30:
Jones discloses all the limitations of claim 29:
Jones does not expressly disclose, but Janky teaches: 
wherein the origin location data comprises data determined using one or more satellite navigation systems, and wherein the origin location data corresponds to locations of the plurality of users.   ("In one embodiment of the apparatus for reporting present location to a central system in accordance with this invention, the locating unit may include a GPS navigation system that receives and interprets geographic location information from a plurality of satellites whose locations are known with high accuracy.", [col. 5: 57 - 58]). ("The apparatus is provided with a geographic locating means for determining the shipping vehicle location, a comparator means for comparing the shipping vehicle location with at least one point of the predetermined route and a communication means for communicating with a central station.", [ABSTRACT] of  Janky.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jones to incorporate the teachings of Janky because the resulting combination would be able to use present day, fairly typical, Sat Nav for tracking shipments worldwide. 

Claim 35  is rejected pursuant to 35 USC 103 as being unpatentable over  Jones   (US20170046658A1) in view of Alvarado  (US7634442B2).    


Regarding claim 35:
Jones discloses all the limitations of claim 34:
Jones does not expressly disclose, but Alvarado  teaches: 
receiving transaction input data from a second user of the plurality of users, wherein the transaction input data comprises data indicating an acceptance by the second user of the first bid price or the first offer price for the respective toll capacity unit; and generating a forward commodity contract between the first user and the second user based on the received transaction input data.   .           Per BRI, this limitation's meaning includes any forward contract regarding any item which is shipped / transported  ("A position is a specific asset or obligation traded in a market related to a commodity delivered over a network, such as the wholesale electricity market, the electricity derivatives market, and related markets. A price risk instrument refers to a position taken for delivery or settlement at a prospective time T in the future in the market and may include, for example, forward contracts, futures contacts, congestion compensations contracts, such as TCCs and FTRS, price Swaps, basis Swaps, option contracts, and other derivative contracts.", [col. 7: 49 - 58]), and see [ABSTRACT]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jones to incorporate the teachings of Alvarado  because the resulting combination would be able to use various combinations of forward contracts, which are very common in the transportation industry.


Claim 36  is rejected pursuant to 35 USC 103 as being unpatentable over  Jones   (US20170046658A1) in view of Karonis (US7584123B1).    


Regarding claim 36:
Jones discloses all the limitations of claim 21:
Jones does not expressly disclose, but Karonis teaches: 
wherein the market depth data further comprises data corresponding to: a bid queue for the one or more bid prices, wherein the one or more bid prices are ranked in the bid queue from highest price to lowest price, and wherein respective bid prices of the same value are ranked by time in the bid queue; and an offer queue for the one or more offer prices, wherein the one or more offer prices are ranked in the offer queue from lowest price to highest price, and wherein respective offer prices of the same value are ranked by time in the offer queue.  ("For example, if the bid rate reaches or exceeds a first threshold level in the final five minutes of the auction, and the auction system is not adequately processing the bids (e.g., a bid queue has more than a predetermined number of bids queued), or the auction system determines that there is continued demand for auctionable units optionally based on the bid rate and/or page view of an event auction", [col.  10: 24 - 31]) and ("The Seller may also rank Bidders’ bids in an auction from highest to lowest (with some bids possibly being ranked equally to other bids) according to criteria determined by the Seller or otherwise.", [col. 13 : 54 - 57]) and ("This winning bid notification is for a uniform pricing auction, wherein the user is charged a per ticket clearing price corresponding to the lowest winning bid at the auction close,", [col. 44: 35 - 38]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Jones to incorporate the teachings of Karonis because the resulting different arrangements of bid queues would help organize the various bidding procedures critical to the transportation industry.



Conclusion



The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Brathwaite (US20180025417A1) - Techniques related to logistics management between two parties are described. According to one aspect of the present invention, a platform or a marketplace is created for shippers and carriers to match the need of each other. A shipper has an item to be shipped from a pick-up address to a delivery address while a carrier has some remaining capacity in a trailer or container to accommodate the item. One of the advantages, benefits and objects in the present invention is to facilitate the shipper and the carrier to meet each other via the platform over the Internet through data aggregation and distribution.
Riggs (US20020065738A1) - A logistics system manages the shipments of goods supplied from a plurality of different shippers by a plurality of carriers. It has a variety of modules integrated with each other to perform various functionalities. For example, it may have a purchasing module evaluating proposals by shippers for respective shipments of goods and awarding contracts for the shipments to the plurality of carriers. It may have an optimization module analyzing the proposals and informing the purchasing module if an opportunity exists for at least some of the shipments to be consolidated, in which case at least one contract awarded by the purchasing module is for a consolidated group of the shipments. It may have a contract administration module maintaining information relating to the status of proposals received and contracts awarded by the purchasing module. It may have a scheduling module scheduling shipments according to the awarded contracts. It may also have a shipment management module tracking the status of shipments awarded by the purchasing module and scheduled by said scheduling module. It may further have a financial module authorizing payments according to the status of shipments tracked by the shipment management module are passed between first and second asynchronous clock domains.
Dube (US20160321609A1) - A method includes obtaining a demand specification specifying a plurality of multi-modal freight shipment scenarios, each of the multi-modal freight shipment scenarios including at least a destination and an origin, generating, with a booking tool, a plurality of feasible multi-modal routes for each of the multi-modal freight shipment scenarios using route information from a carrier database, determining a plurality of business compliant routes among the plurality of feasible multi-modal routes for each of the multi-modal freight shipment scenarios using a rules specification specifying different business rules for each of the multi-modal freight shipment scenarios, comparing the multi-modal freight shipment scenarios by the business compliant routes determined for each respective one of the multi-modal freight shipment scenarios, and identifying at least one business rule, among the different business rules, affecting an aggregate cost-savings using the comparison of the multi-modal freight shipment scenarios. 
Burnett (US20160224935A1) - A system for optimizing selection of a carrier for a shipment at a shipment location includes an interaction optimization platform. The interaction optimization platform has a carrier interface and a progress interface. The carrier interface is configured to display, on a carrier display device, carrier data fields for receiving carrier information regarding equipment capabilities and/or availability corresponding to a carrier. The progress interface is configured to display, on the shipper display device, shipment information comprising the shipment location. A server is configured to, by execution of the interaction optimization platform, perform operations including receiving electronic data comprising the shipment information. Also, the server compares the shipment location to locations stored in a server memory. Data is transmitted to the carrier interface that includes an indication that the shipment location is within a predefined distance from at least one of the locations and also transmitting location features including a location name.
Pollak (US20140324633A1) - A computer system and associated methods for implementing an online freight services marketplace. Freight service offerings posted to the marketplace by carriers are matched to freight service requests from shippers. Compound service offerings are formed from freight service offerings having service parameters (lane, space, transit time, availability, price, and status) that accommodate load parameters (origin, destination, size, and weight) of the freight service request. Compound service offerings selected by the shipper are provisioned and reserved for subsequent dispatch. Role-based access controls within the marketplace restrict visibility of confidential information, such as carrier pricing and shipper identity. Automatic freight transaction facilitation includes shipper payment processing and shipping document generation. Status tracking capability may be augmented with alert messaging and/or in-transit re-planning to minimize the impact of common issues that threaten to defeat a shipment in progress..
Betancourt (US20120078743A1) - A marketplace may be provided to allow posting of transport jobs and bidding on various aspects of the transport jobs. For example, a carrier may bid on transportation of cargo while fuel providers may bid on the fuel provision. In some arrangements, the carriers may solicit bids for a fueling portion of a transport job that they wish to bid on, have already bid on or have won. Transport may correspond to the physical conveyance of cargo from origin to destination and may include vehicle costs, driver costs, carrier fees and the like. Fuel costs may refer to the cost of fuel and/or pumping fees. A system may automatically generate suggested routes for transport and determine a projected amount of fuel needed for the trip. Additionally, the system may automatically identify potential or projected refueling locations and select refueling stations or providers based thereon.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW COBB whose telephone number is (571) 272-3850. The examiner can normally be reached 9 - 5, M - F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael W. Anderson can be reached at (571) 270-0508. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.





/MATTHEW COBB/Examiner, Art Unit 3698           
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698